

116 S1004 RS: Securing America's Ports of Entry Act of 2019
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 527116th CONGRESS2d SessionS. 1004[Report No. 116–264]IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Peters (for himself, Mr. Cornyn, Mr. Tester, Mr. Cassidy, Mr. Portman, Mr. Romney, Ms. Sinema, Ms. Hassan, Mr. Carper, Mr. Casey, Ms. McSally, Mr. King, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 9, 2020Reported by Mr. Johnson, without amendmentA BILLTo increase the number of U.S. Customs and Border Protection Office of Field Operations officers
			 and support staff and to require reports that identify staffing,
			 infrastructure, and equipment needed to enhance security at ports of
 entry.1.Short titleThis Act may be cited as the Securing America's Ports of Entry Act of 2019.2.Additional U.S. Customs and Border Protection personnel(a)OfficersThe Commissioner of U.S. Customs and Border Protection shall hire, train, and assign not fewer than 600 new Office of Field Operations officers above the current attrition level during every fiscal year until the total number of Office of Field Operations officers equals and sustains the requirements identified each year in the Workload Staffing Model.(b)Support staffThe Commissioner is authorized to hire, train, and assign support staff, including technicians, to perform non-law enforcement administrative functions to support the new Office of Field Operations officers hired pursuant to subsection (a).(c)Traffic forecastsIn calculating the number of Office of Field Operations officers needed at each port of entry through the Workload Staffing Model, the Office of Field Operations shall—(1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and(2)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.(d)GAO reportIf the Commissioner does not hire the 600 additional Office of Field Operations officers authorized under subsection (a) during fiscal year 2020, or during any subsequent fiscal year in which the hiring requirements set forth in the Workload Staffing Model have not been achieved, the Comptroller General of the United States shall—(1)conduct a review of U.S. Customs and Border Protection hiring practices to determine the reasons that such requirements were not achieved and other issues related to hiring by U.S. Customs and Border Protection; and(2)submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes the results of the review conducted under paragraph (1).3.Ports of entry infrastructure enhancement reportNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that identifies—(1)infrastructure improvements at ports of entry that would enhance the ability of Office of Field Operations officers to interdict opioids and other drugs that are being illegally transported into the United States, including a description of circumstances at specific ports of entry that prevent the deployment of technology used at other ports of entry;(2)detection equipment that would improve the ability of such officers to identify opioids, including precursors and derivatives, that are being illegally transported into the United States; and(3)safety equipment that would protect such officers from accidental exposure to such drugs or other dangers associated with the inspection of potential drug traffickers.4.Reporting requirements(a)Temporary duty assignments(1)Quarterly reportThe Commissioner of U.S. Customs and Border Protection, in consultation with the Executive Assistant Commissioner of the Office of Field Operations, shall submit a quarterly report to the appropriate congressional committees that includes, for the reporting period—(A)the number of temporary duty assignments;(B)the number of U.S. Customs and Border Protection employees required for each temporary duty assignment;(C)the ports of entry from which such employees were reassigned;(D)the ports of entry to which such employees were reassigned;(E)the ports of entry at which reimbursable service agreements have been entered into that may be affected by temporary duty assignments;(F)the duration of each temporary duty assignment; and(G)the cost of each temporary duty assignment.(2)Southwest borderThe report required under paragraph (1) shall identify, with respect to each of the statistics described in subparagraphs (A) through (G) of such paragraph, information relating to preventing or responding to illegal entries along the southwest border of the United States, including the costs relating to temporary redeployments along the southwest border.(3)NoticeNot later than 10 days before redeploying employees from 1 port of entry to another, absent emergency circumstances—(A)the Commissioner of U.S. Customs and Border Protection shall notify the director of the port of entry from which employees will be reassigned of the intended redeployments; and(B)the port director shall notify impacted facilities (including airports, seaports, and land ports) of the intended redeployments.(4)Staff briefingThe Commissioner of U.S. Customs and Border Protection, in consultation with the Assistant Commissioner of the Office of Field Operations, shall brief all affected U.S. Customs and Border Protection employees regarding plans to mitigate vulnerabilities created by any planned staffing reductions at ports of entry.(b)Reimbursable services agreements quarterly reportThe Commissioner of U.S. Customs and Border Protection shall submit a quarterly report to the appropriate congressional committees regarding the use of reimbursable service agreements by U.S. Customs and Border Protection, which shall include—(1)the governmental or private entities with an active reimbursable service agreement, including the locations at which the contracted services are being performed;(2)a description of the factors that were considered before entering into each of the active reimbursable service agreements referred to in paragraph (1);(3)the number of hours that U.S. Customs and Border Protection Officers worked during the reporting period in fulfillment of responsibilities agreed to under each of the reimbursable service agreements; and(4)the total costs incurred by U.S. Customs and Border Protection relating to each reimbursable service agreement, including the amount of such costs that were reimbursed by the contracted entity.(c)Annual workload staffing model reportAs part of the Annual Report on Staffing required under section 411(g)(5)(A) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)(A)), the Commissioner shall include—(1)information concerning the progress made toward meeting the Office of Field Operations officer and support staff hiring targets set forth in section 2, while accounting for attrition;(2)an update to the information provided in the Resource Optimization at the Ports of Entry report, which was submitted to Congress on September 12, 2017, pursuant to the Department of Homeland Security Appropriations Act, 2017 (division F of Public Law 115–31); and(3)a summary of the information included in the quarterly reports required under subsections (a) and (b).(d)Defined termIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and Governmental Affairs of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Homeland Security of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act—(1)$80,908,929 for fiscal year 2020; and(2)$97,132,268 for each of the fiscal years 2021 through 2026.September 9, 2020Reported without amendment